office_of_chief_counsel internal_revenue_service memorandum number release date cc pa ---------------- gl-126724-09 uilc date august to associate area_counsel jacksonville group small_business self-employed from chief branch procedure administration subject ----------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend decedent ---------------- decedent’s wife -------------------- decedent’s estate ----------------------------- property ------------------------------ purchaser ------------------ date -------------------------- date ------------------------- date ---------------- date -------------- date ------------------ date ---------------------- date ------------------- date --------------- date --------------- date ------------------------- date ------------------------- date -------------------------- date ----------------------- amount --------------- gl-126724-09 amount --------------- country ------------ issue whether the service’s administrative sale of the property conveyed both the decedent’s estate’s interest in the property and the interest of decedent’s wife who held the property with decedent as tenants_by_the_entirety conclusions the service’s administrative sale of the property conveyed only the decedent’s estate’s interest in the property facts decedent died on date decedent’s wife the executrix of decedent’s estate filed an estate_tax_return on date pursuant to which the service assessed a tax_liability of over amount instead of paying the taxes due decedent’s wife liquidated most of decedent’s estate’s assets and transferred the funds out of the country to herself as we understand it the service never assessed a transferee or fiduciary_liability against decedent’s wife currently decedent’s wife lives in country there are only two estate assets remaining in the united_states one of which is the property which decedent and decedent’s wife owned as tenants_by_the_entirety the outstanding balance of decedent’s estate_tax liability is over amount in date the service issued a form 668-b levy seizing the property the form b contained a correct legal description of the property and was for both decedent’s estate_tax liability and decedent’s wife’s liability as a transferee of assets included in the gross_estate in date the service issued a notice of seizure to decedent’s wife as executrix of decedent’s estate and as a transferee of assets included in the gross_estate as the service never assessed a transferee_liability against decedent’s wife the levy did not seize her interest in the property on date the service issued a form_2434 notice of public auction sale which stated only the right title and interest of decedent’s estate in and to the property will be offered for sale although the form_2434 contained the correct address of the property it contained an incorrect legal description the service also issued a form 2434-b notice of encumbrances against or interests in property offered for sale which identified the federal_tax_lien as the only encumbrance on the property a note on the front of the form 2434-b states that the service does not warrant the correctness or completeness of the information listed in the notice and provides that bidders should verify for themselves the validity of any encumbrances on the property in addition sheet two of the form 2434-b states that property is sold without_recourse and that the gl-126724-09 government makes no guaranty or warranty of any type as to the validity of the title of the property the notice continues stating that no claim will be considered by the service for the adjustment or rescission of the sale based on the failure of the property to conform to any representation expressed or implied on date the service sold the property at public sale to purchaser the form_2435 certificate of sale of seized property also refers only to the liability of the decedent’s estate it does not mention the transferee_liability of decedent’s wife on date following the redemption_period the service issued a deed of real_estate to purchaser the deed stated that the service did quitclaim unto said grantees all the estate right title and interest which the said estate of decedent had on and after the tax_assessment date of date when the federal_tax_lien of the united_states for unpaid taxes did attach to such estate right title and interest as recorded by a notice_of_federal_tax_lien filed date in and to the property again an erroneous legal description was referenced in the deed however the street address for the property was correct the purchaser of the property informed the service that the absence of decedent’s wife’s name on the deed has caused difficulty in recording this conveyance to date the deed remains unrecorded purchaser has also requested that the internal_revenue_service correct the legal description law and analysis sec_2040 of the internal_revenue_code provides that a decedent’s gross_estate includes the value of property held as tenants_by_the_entirety by the decedent and the decedent’s spouse sec_2040 provides that notwithstanding sec_2040 the value of certain joint_interests of husband and wife included in the gross_estate is one- half the value of the qualified_joint_interest qualified joint_interests include property held by the decedent and the decedent’s spouse as tenants_by_the_entirety therefore decedent’s gross_estate included one-half the value of the property sec_6324 provides that unless the estate_tax is sooner paid in full or becomes unenforceable by reason of lapse of time it shall be a lien upon the gross_estate of the decedent for years the estate_tax lien attaches to a decedent’s gross_estate without assessment at the time of the decedent’s death 317_us_329 the court in detroit bank determined that because the amount of the estate_tax estate_tax lien is based in part on the value of entireties property and the property to which the estate_tax lien attaches is the gross_estate which includes entireties property the lien attaches to entireties property id pincite the court stated that it cannot impute to congress an intention not disclosed by the statute or its legislative_history to exclude from the tax_lien property which it directs to be included in the decedent's gross_estate for the purpose of computing the tax id therefore the estate_tax lien attaches to entireties property to the extent of the value of the property in the gross_estate a one-half interest under sec_2040 gl-126724-09 the notice of public auction sale stated that the property offered for sale was o nly the right title and interest of decedent’s estate the deed itself provided that the grantor d oes quitclaim unto the said grantee purchaser all the estate right title and interest which the said estate had on and after the tax_assessment date of date the interest of decedent’s estate in the property was a one-half interest therefore purchaser bought a one-half interest in the property the fact that purchaser and even the service thought that the service was selling the entire_interest in the property is of little import the quitclaim_deed transferred only decedent’s estate’s interest in the property which was in fact the interest advertised by the notice of public sale decedent’s wife’s interest in the property which became a simple one- half interest once the property was sold pursuant to the service’s tax_lien remains in the property sec_6324 of the internal_revenue_code provides that if the estate_tax is not paid when due the transferee of property in the gross_estate shall be personally liable for the estate_tax to the extent of the value of the property transferred an executor may be liable as a transferee under sec_6324 simply by being in possession of property of the decedent as to which the estate_tax was not paid 50_fsupp2d_1281 m d fla according to the facts that you gave us decedent’s wife executrix of the decedent’s estate liquidated all but two assets of the gross_estate and transferred the proceeds out of the country to herself under sec_6324 decedent’s wife is personally liable for decedent’s estate_tax liability as a transferee to the extent of the value of the funds garnered from the liquidation of property of decedent’s estate decedent’s wife’s only property in the united_states is the property as a one-half interest in the property was sold for the estate_taxes of decedent a one-half interest remains from which decedent’s wife’s transferee_liability may be collected there are two procedures the service may use to impose personal liability on a transferee under sec_6324 the transferee_liability procedures under sec_6901 pursuant to which the service may assess and collect a transferee_liability in the same manner as in the case of the estate_tax liability with respect to which it was incurred or the filing of a suit under sec_6502 see 461_f2d_605 10th cir 539_fsupp_42 d md an assessment under sec_6901 is not a prerequisite to filing a suit to impose personal liability for unpaid estate_taxes under sec_6324 289_us_506 however an assessment is necessary to administratively collect the transferee_liability to collect a transferee_liability administratively under sec_6901 the service must assess the transferee_liability within one year after the expiration of the period of limitations for assessment against the transferor in this case decedent’s estate the period of limitations for assessing decedent’s estate’s tax_liability expired on date three years after the filing of the estate_tax_return the period of limitations for assessing a transferee_liability for the decedent’s wife which we understand the gl-126724-09 service has not yet done expired one year later on date therefore at this time the service may not timely assess a transferee_liability against decedent’s wife and administratively sell her interest in the property a suit to reduce decedent’s wife’s transferee_liability to judgment and to sell her interest in the property would have to be filed by date ten years after the assessment of the estate_tax liability degroft pincite no assessment against the transferee is required for a court ordered sale sec_6901 also provides for the assertion of a fiduciary_liability under u s c b section b provides that if a representative of an estate pays any part of a debt of the estate before paying a claim of the united_states the representative is liable to the united_states to the extent of the payment for unpaid claims of the united_states sec_7701 defines a fiduciary to mean a guardian trustee executor administrator receiver conservator or any person acting in any fiduciary capacity for any person emphasis added pursuant to section b the personal representative of an estate is personally liable for the unpaid claims of the united_states to the extent of the distribution if the government establishes the following the personal representative distributed assets of the estate the distribution rendered the estate insolvent and the distribution took place after the personal representative had notice of the government's claim allen v c i r wl executor found liable for fiduciary_liability after distributing assets of the estate to himself without paying the estate_tax see 85_f3d_1015 2d cir executor's distribution of estate assets to family members rendering estate insolvent before satisfying estate_tax debt to the united_states violated u s c sec b and made the personal representative personally liable for the taxes decedent’s wife after filing an estate_tax_return showing taxes due and knowing that decedent’s estate_taxes had not been paid liquidated most of the decedent’s estate and distributed the proceeds to herself instead of using them to pay decedent’s estate_tax presumably this made decedent’s estate insolvent if so decedent’s wife is personally liable for the payment of the estate_taxes to the extent of the value of the property that she liquidated and distributed sec_6901 provides that a fiduciary_liability must be assessed within one year after the liability arises or not later than the expiration of the period for collecting the tax in respect of which the liability arises whichever is later under sec_6502 the service must collect the estate_tax liability within years after the assessment of the estate_tax the service assessed the estate_tax on date therefore it has until date to assess the fiduciary_liability against decedent’s wife conclusion the sale to purchaser of the interest of the decedent’s estate in the property was valid it conveyed the interest contained in the gross_estate which under sec_2040 was a one-half interest the deed has not yet been filed so the service may amend the deed gl-126724-09 to reflect the correct property description the sale did not convey the remaining one- half interest of decedent’s wife however there is still time to assess a fiduciary_liability under sec_6901 and sell the interest administratively alternatively the united_states could file a suit in federal district_court to have the remaining one-half interest of the decedent’s wife sold judicially we recommend administratively assessing the fiduciary_liability against decedent’s wife and upon assessment administratively seizing and selling her one-half interest in the property this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
